United States Court of Appeals
        FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued September 6, 2019         Decided October 25, 2019

                      No. 18-1114

  STATE OF CALIFORNIA, BY AND THROUGH ITS GOVERNOR
   EDMUND G. BROWN JR., ATTORNEY GENERAL XAVIER
 BECERRA AND CALIFORNIA AIR RESOURCES BOARD, ET AL.,
                     PETITIONERS

                           v.

   ENVIRONMENTAL PROTECTION AGENCY AND ANDREW
   WHEELER, AS ADMINISTRATOR OF THE UNITED STATES
        ENVIRONMENTAL PROTECTION AGENCY,
                   RESPONDENTS

     ALLIANCE OF AUTOMOBILE MANUFACTURERS AND
      ASSOCIATION OF GLOBAL AUTOMAKERS, INC.,
                    INTERVENORS


       Consolidated with 18-1118, 18-1139, 18-1162


           On Petitions for Review of an Action
   of the United States Environmental Protection Agency
                              2
     David Zaft, Deputy Attorney General, Office of the
Attorney General for the State of California, argued the cause
for State Petitioners. With him on the briefs were Xavier
Becerra, Attorney General, Robert W. Byrne, Senior Assistant
Attorney General, Gary E. Tavetian and David A. Zonana,
Supervising Deputy Attorneys General, Julia K. Forgie,
Deputy Attorney General, William Tong, Attorney General,
Office of the Attorney General for the State of Connecticut,
Matthew I. Levine and Scott N. Koschwitz, Assistant Attorneys
General, Karl A. Racine, Attorney General, Office of the
Attorney General for the District of Columbia, Loren L.
AliKhan, Solicitor General, Thomas J. Miller, Attorney
General, Office of the Attorney General for the State of Iowa,
Jacob Larson, Assistant Attorney General, Kathleen Jennings,
Attorney General, Office of the Attorney General for the State
of Delaware, Valerie Edge, Deputy Attorney General, Kwame
Raoul, Attorney General, Office of the Attorney General for
the State of Illinois, Daniel I. Rottenberg, Assistant Attorney
General, Brian E. Frosh, Attorney General, Office of the
Attorney General for the State of Maryland, Steven M. Sullivan,
Solicitor General, Aaron M. Frey, Attorney General, Office of
the Attorney General for the State of Maine, Mary M. Sauer
and Laura E. Jensen, Assistant Attorneys General, Keith
Ellison, Attorney General, Office of the Attorney General for
the State of Minnesota, Max Kieley, Assistant Attorney
General, Maura Healey, Attorney General, Office of the
Attorney General for the Commonwealth of Massachusetts,
Christophe Courchesne, Carol Iancu and Matthew Ireland,
Assistant Attorneys General, Megan M. Herzog, Special
Assistant Attorney General, Letitia James, Attorney General,
Office of the Attorney General for the State of New York,
Yueh-Ru Chu, Chief, Affirmative Litigation Section,
Environmental Protection Bureau, Gavin G. McCabe, Special
Assistant Attorney General, Gurbir S. Grewal, Attorney
General, Office of the Attorney General for the State of New
                              3
Jersey, David C. Apy, Assistant Attorney General, Robert J.
Kinney, Deputy Attorney General, Josh Shapiro, Attorney
General, Office of the Attorney General for the
Commonwealth of Pennsylvania, Michael J. Fischer, Chief
Deputy Attorney General, Kristen M. Furlan, Assistant
Director, Ellen F. Rosenblum, Attorney General, Office of the
Attorney General for the State of Oregon, Paul Garrahan,
Attorney-in-Charge, Thomas J. Donovan, Jr., Attorney
General, Office of the Attorney General for the State of
Vermont, Nicholas F. Persampieri, Assistant Attorney
General, Peter F. Neronha, Attorney General, Office of the
Attorney General for the State of Rhode Island, Gregory S.
Schultz, Special Assistant Attorney General, Robert W.
Ferguson, Attorney General, Office of the Attorney General
for the State of Washington, Katharine G. Shirey, Assistant
Attorney General, Mark R. Herring, Attorney General, Office
of the Attorney General for the Commonwealth of Virginia,
Paul Kugelman, Jr., Senior Assistant Attorney General and
Chief, Matthew R. McGuire, Principal Deputy Solicitor
General, and Matthew L. Gooch, Assistant Attorney General.
Aaron Goldstein, Deputy Attorney General, Office of the
Attorney General for the State of Delaware, Emily C. Nelson,
Assistant Attorney General, Office of the Attorney General for
the State of Washington, Stacey W. Person, Assistant Attorney
General, and Peter Surdo, Special Assistant Attorney General,
Office of the Attorney General for the State of Minnesota,
entered appearances.

     Sean H. Donahue argued the cause for petitioners Public
Interest Organizations. With him on the briefs were Matthew
Littleton, Benjamin Longstreth, Irene Gutierrez, Joanne
Spalding, Alejandra Núñez, Vera Pardee, Vickie Patton, Peter
Zalzal, Martha Roberts, Alice Henderson, Erin Murphy,
Howard I. Fox, Javier Guzman, Travis Annatoyn, Maya
Golden-Krasner, Scott L. Nelson, and Emily K. Green.
                              4
Howard M. Crystal, David D. Doniger, Seth L. Johnson, and
Susannah Weaver entered appearances.

    Robert A. Wyman, Jr., Joel C. Beauvais, Devin O=Connor,
and Kevin Poloncarz were on the briefs for petitioners National
Coalition for Advanced Transportation, et al. Steven Croley
entered an appearance.

    Michael Burger was on the brief for amici curiae The
National League of Cities, et al. in support of petitioners.
Susan E. Amron, Edward N. Siskel, and Jennifer M. Stacy
entered appearances.

    Philip J. Weiser, Attorney General, Office of the Attorney
General for the State of Colorado, and Eric R. Olson, Solicitor
General, were on the brief for amicus curiae the State of
Colorado in support of petitioners.

     Gary S. Guzy, Beth S. Brinkmann, Thomas Brugato, and
Jeffery S. Dennis were on the brief for amicus curiae Advanced
Energy Economy in support of petitioners.

     Bayron T. Gilchrist, Barbara Baird, William B. Wong, and
Brian Tomasovic were on the brief for amicus curiae South
Coast Air Quality Management District in support of
petitioners.

    Jared P. Marx and Samuel Walsh were on the brief for
amicus curiae Lyft, Inc. in support of petitioners.

   Joseph R Palmore was on the brief for amicus curiae
Consumers Federation of America in support of petitioners.

    Eric G. Hostetler, Attorney, U.S. Department of Justice,
argued the cause for respondents. With him on the brief were
                               5
Eric Grant, Deputy Assistant Attorney General, and David
Orlin and Mark Kataoka, Counsel, U.S. Environmental
Protection Agency.

    Erin E. Murphy argued the cause for intervenors. With her
on the brief were Paul D. Clement, Stuart Drake, C. Harker
Rhodes IV, Raymond B. Ludwiszewski, John T. Whatley, Susan
T. Conti, and Charles H. Haake.

    Before: ROGERS, SRINIVASAN and PILLARD, Circuit
Judges.

    Opinion for the Court by Circuit Judge Rogers.

     ROGERS, Circuit Judge: After the Environmental
Protection Agency (“EPA”) announced that it would
reconsider the appropriateness of, and conduct a rulemaking to
potentially alter, greenhouse gas emission standards adopted in
2012 for model year 2022 to 2025 motor vehicles, a coalition
of states, environmental groups, and industry representatives
brought this challenge. Because we conclude EPA has not
engaged in “final action” under the Clean Air Act, the petitions
for review are dismissed for lack of jurisdiction.

                               I.

     Section 202(a) of the Clean Air Act (“CAA”) directs EPA
to “prescribe (and from time to time revise)” standards for “the
emission of any air pollutant from . . . new motor vehicles or
new motor vehicle engines,” which “cause, or contribute to, air
pollution which may reasonably be anticipated to endanger
public health or welfare.” 42 U.S.C. § 7521(a). One group of
regulated air pollutants are greenhouse gases (“GHGs”), which
EPA has found may reasonably be anticipated to endanger
public health and welfare based on their contribution to climate
                               6
change. Endangerment and Cause or Contribute Findings for
Greenhouse Gases Under Section 202(a) of the Clean Air Act,
74 Fed. Reg. 66,496, 66,516 (Dec. 15, 2009). The CAA
generally prohibits states from adopting their own vehicle
emissions standards. See 42 U.S.C. § 7543(a). Congress,
however, allowed the EPA Administrator to grant waivers to
states that had adopted standards prior to 1966 so long as their
standards were “at least as protective of public health and
welfare” as the federal ones. Id. § 7543(b). California was the
only state that qualified for this waiver of federal preemption,
Ford Motor Co. v. EPA, 606 F.2d 1293, 1296 (D.C. Cir. 1979),
until Congress added Section 177 to the CAA in 1977 to permit
other states to “adopt and enforce” standards that are identical
to those of California, 42 U.S.C. § 7507. Congress required
California, along with any state that adopted California’s
standards under Section 177, to give auto manufacturers “a
two-year lead time” to comply. Chamber of Commerce of U.S.
v. EPA, 642 F.3d 192, 196 (D.C. Cir. 2011) (citing 42 U.S.C.
§ 7507).

     The Energy Policy and Conservation Act (as amended by
the Energy Independence and Security Act) requires the
Secretary of Transportation to prescribe by regulation
corporate average fuel economy (“CAFE”) standards for new
vehicles. 49 U.S.C. § 32902(a). CAFE standards are to be set
“for at least 1, but not more than 5, model years” at a time. Id.
§ 32902(b)(3)(B). The Secretary has delegated this rulemaking
authority to the National Highway Traffic Safety
Administration (“NHTSA”). 49 C.F.R. § 1.95(a).

    In view of “[t]he close relationship between emissions of
CO2 — the most prevalent greenhouse gas emitted by motor
vehicles — and fuel consumption, [which] means that the
technologies to control CO2 emissions and to improve fuel
economy overlap to a great degree,” EPA and NHTSA
                               7
announced in 2009 that they would collaborate to propose
harmonized standards under their respective statutory
authorities. See Notice of Upcoming Joint Rulemaking to
Establish Vehicle GHG Emissions and CAFE Standards, 74
Fed. Reg. 24,007, 24,008, 24,009 n.7 (May 22, 2009). The
following year, the two agencies published a joint final rule
establishing “strong and coordinated” GHG emission and
CAFE standards, increasing in stringency annually from model
year 2012 to 2016. See Light-Duty Vehicle Greenhouse Gas
Emission Standards and Corporate Average Fuel Economy
Standards; Final Rule, 75 Fed. Reg. 25,324, 25,326, 25,330
(May 7, 2010). This new “National Program” represented “an
agreement between the federal government, California, and the
major automobile manufacturers” that would enable
“manufacturers to sell a ‘single light-duty national fleet’ that
satisfie[d] the standards of the EPA, NHTSA, California, and
the Section 177 states.” Chamber of Commerce of U.S., 642
F.3d at 198 (quoting 75 Fed. Reg. at 25,324). To that end, the
California Air Resources Board (“CARB”) agreed to amend its
regulations to deem an automaker’s compliance with the
National Program as compliance with its (previously more-
stringent) standards. See 75 Fed. Reg. at 25,327–29.

    As a continuation of the National Program, in 2012 EPA
and NHTSA published GHG emission and fuel economy
standards for 2017 to 2025 model year (“MY”) vehicles. See
2017 and Later Model Year Light-Duty Vehicle Greenhouse
Gas Emissions and Corporate Average Fuel Economy
Standards, 77 Fed. Reg. 62,624, 62,638 (Oct. 15, 2012).
Because NHTSA was statutorily limited to promulgating
standards for a maximum of five model years, it issued CAFE
standards for model years 2017 to 2021 and announced
“augural” standards for model years 2022 to 2025 based on its
“current best judgment of what [it] would have set at this time
had [it] the authority to do so.” 77 Fed. Reg. at 62,629 n.8. The
                               8
agencies estimated that this nine-year phase of the National
Program would save four billion barrels of oil, reduce GHG
emissions by two billion metric tons, and generate net lifetime
fuel savings of $3,400 to $5,000 per vehicle sold. Id. at 62,627.
California “reconfirmed its commitment” to deem compliance
with the federal standards as compliance with its standards, so
long as the proposed reductions “are maintained.” Id. at
62,637–38.

     In light of the National Program’s “long time frame” and
NHTSA’s need to conduct a further rulemaking to finalize the
augural standards, the agencies also committed in 2012 to
conduct a “comprehensive mid-term evaluation,” which would
include public notice and comment. See id. at 62,784. The
agencies stated that they “fully expect to conduct the mid-term
evaluation in close coordination with” CARB and that “any
adjustments to the standards” will “ensure[] continued
harmonization of state and Federal vehicle standards.” Id.
EPA issued regulations requiring it to make a final decision by
April 1, 2018, on whether the model year 2022 to 2025
standards remained “appropriate” under Section 202(a) of the
CAA based on “the record then before the Administrator.” 40
C.F.R. § 86.1818–12(h) (“Section 12(h)”). The Section 12(h)
regulations required EPA’s appropriateness determination to
be “based upon a record” that included “a draft Technical
Assessment Report” issued by November 15, 2017; “public
comment on the draft Technical Assessment Report”; “public
comment on whether the standards . . . are appropriate under
section 202(a)”; and “such other materials the Administrator
deems appropriate.” Id. §§ 86.1818–12(h)(2), (3).           The
Administrator’s decision-making process was “intended to be
as robust and comprehensive as that in the original setting of
the MY2017–2025 standards.” 77 Fed. Reg. at 62,784. To that
end, the Section 12(h) regulations required EPA to “consider
                                9
the information available on the factors relevant to setting
greenhouse gas emission standards,” including:

         (i) The availability and effectiveness of technology,
         and the appropriate lead time for introduction of
         technology;
         (ii) The cost on the producers or purchasers of new
         motor vehicles or new motor vehicle engines;
         (iii) The feasibility and practicability of the standards;
         (iv) The impact of the standards on reduction of
         emissions, oil conservation, energy security, and fuel
         savings by consumers;
         (v) The impact of the standards on the automobile
         industry;
         (vi) The impacts of the standards on automobile
         safety;
         (vii) The impact of the greenhouse gas emission
         standards on the Corporate Average Fuel Economy
         standards and a national harmonized program; and
         (viii) The impact of the standards on other relevant
         factors.

Id. § 86.1818–12(h)(1). EPA’s evaluation was to be “holistic
. . . without placing decisive weight on any particular factor or
projection.” 77 Fed. Reg. at 62,784.

     If, at the end of the mid-term evaluation, EPA concluded
that the 2012 standards remained appropriate under Section
202(a), that determination would be “final agency action . . .
subject to judicial review on its merits.” Id. On the other hand,
“[i]f the Administrator determines [the model year 2022 to
2025 standards] are not appropriate, the Administrator shall
initiate a rulemaking to revise the standards, to be either more
or less stringent as appropriate.” 40 C.F.R. § 86.1818–12(h).
That rulemaking would be conducted jointly with NHTSA, and
                              10
“[a]ny final action taken by EPA at the end of that rulemaking
[would also be] judicially reviewable.” 77 Fed. Reg. at 62,785.
Regardless of the outcome of the mid-term evaluation, EPA’s
“MY2022–2025 GHG standards will remain in effect unless
and until EPA changes them by rulemaking.” Id.

                                A.
     Original Determination. EPA, NHTSA, and CARB
began research and outreach to stakeholders shortly after the
2012 final rule was issued, and in July 2016, published for
public comment a 1,217-page Draft Technical Assessment
Report. See Notice of Availability of Midterm Evaluation
Draft Technical Assessment Report for Model Year 2022–
2025 Light Duty Vehicle GHG Emissions and CAFE
Standards, 81 Fed. Reg. 49,217, 49,218 (July 27, 2016). The
agencies found that “[a] wider range of technologies exist[s]
for manufacturers to use to meet the MY 2022–2025 standards,
and at costs that are similar or lower, than those projected”
when the standards were established in 2012. After receiving
over 200,000 public comments on the Draft Technical
Assessment Report, EPA published a 268-page Proposed
Determination and accompanying 719-page Technical Support
Document for further public comment.              See Proposed
Determination on the Appropriateness of the Model Year 2022-
2025 Light-Duty Vehicle Greenhouse Gas Emissions
Standards Under the Midterm Evaluation, 81 Fed. Reg. 87,927,
87,927–28 (Dec. 6, 2016). EPA concluded that the model year
2022 to 2025 GHG emission standards “remain appropriate
under the Clean Air Act and therefore should not be amended
to be either more or less stringent.” Id. at 87,927.

    After a period of public comments on the Proposed
Determination, EPA completed the mid-term evaluation with
its January 2017 Original Determination.       See Final
Determination on the Appropriateness of the Model Year
                               11
2022–2025 Light-Duty Vehicle Greenhouse Gas Emissions
Standards under the Midterm Evaluation, EPA-420-R-17-001
(2017) (“Original Determination”).          The Administrator
concluded that the “standards adopted in 2012 by the EPA
remain feasible, practical and appropriate under Section 202(a)
and do not need to be revised, after considering the factors laid
out in the 2012 rule.” See Cover Letter to Stakeholders from
Gina McCarthy, Administrator, EPA (Jan. 12, 2017), available
at             https://www.epa.gov/sites/production/files/2017-
01/documents/mte-stakeholder-letter-2017-01-12.pdf.         EPA
explained that the cost of emissions-reducing technologies was
“less than projected in the 2012 rulemaking,” and that
“technology adoption rates and the pace of innovation have
accelerated even beyond what EPA expected.” See Original
Determination at 13, 23. Therefore, EPA found that “it will be
practical and feasible for automakers to meet the MY 2022-
2025 standards at reasonable cost.” Id. at 29. Because the
Original Determination left the “standards entirely as they now
exist, unaltered,” EPA reasoned that its “final order constitutes
a final agency action.” Id. at 1.

                              B.
     Revised Determination. Following the transition in
presidential administrations, EPA changed lanes. President
Trump announced in Detroit in March 2017 that he was “going
to cancel” the Original Determination and “going to restore the
originally scheduled mid-term review.” See Remarks by
President Trump at American Center for Mobility, Detroit, MI,
The       White        House       (Mar.      15,       2017),
https://www.whitehouse.gov/briefings-statements/remarks-
president-trump-american-center-mobility-detroit-mi/.      The
following week, EPA formally announced that it would
reconsider the Original Determination. See Notice of Intention
To Reconsider the Final Determination, 82 Fed. Reg. 14,671,
14,671 (Mar. 22, 2017). EPA solicited public comment on the
                              12
reconsideration in August, declaring that although it would
conduct the reconsideration in accordance with Section 12(h),
it was not reopening the Technical Assessment Report for
comment. See Request for Comment on Reconsideration of the
Final Determination, 82 Fed. Reg. 39,551, 39,551–53 (Aug. 21,
2017).

     On April 13, 2018, EPA published its Revised
Determination “withdrawing” the Original Determination and
concluding that the standards were “not appropriate.” See Mid-
Term Evaluation of Greenhouse Gas Emissions Standards for
Model Year 2022–2025 Light-Duty Vehicles, 83 Fed. Reg.
16,077, 16,077 (Apr. 13, 2018) (“Revised Determination”).
Because the Administrator now thought that the “current
standards may be too stringent,” EPA would embark on a
rulemaking to revise the standards “as appropriate.” Id. EPA
explained that it had developed a “significant record” since the
Original Determination and that this record suggested that
“[m]any of the key assumptions EPA relied upon . . . were
optimistic or have significantly changed.” Id. at 16,078.
Consequently, EPA would, “in partnership with NHTSA, []
initiate a notice and comment rulemaking . . . to further
consider appropriate standards for MY 2022–2025 light-duty
vehicles.” Id. at 16,087. EPA reiterated that the “current
standards remain in effect” and stated that the Revised
Determination was “not a final agency action.” Id.

     Although EPA concluded that the 2012 standards were
“not appropriate,” its analysis of the individual Section 12(h)
factors was less definitive. For example, with respect to the
availability and effectiveness of technology factor, EPA had
found in the 2017 Original Determination that there would “be
multiple technologies available at reasonable cost to allow the
industry to meet the MY2022–2025 standards.” See Original
Determination at 18. EPA’s analysis had shown that
                               13
automakers would be able to meet the standards largely
through use of advanced gasoline technologies, with only low
numbers of strong hybrids and electric vehicles needed. Id. By
contrast, in the 2018 Revised Determination, EPA found that
there was “greater uncertainty as to whether technology will be
available to meet the standards” based on changes, such as
“flagging” consumer demand for electric vehicles and
uncertainty about the availability of technological advances.
See 83 Fed. Reg. at 16,079. With respect to the cost factor,
EPA had initially found that buyers would see a payback from
reduced fuel expenditures and realize vehicle-lifetime net
savings of $1,650. See Original Determination at 20–21. But
in the Revised Determination, EPA found that its prior analysis
had “not give[n] appropriate consideration to the effect on low-
income consumers” and thus “affordability concerns and their
impact on new vehicle sales should be more thoroughly
assessed.” 83 Fed. Reg. at 16,084. As a final example, EPA
had concluded in the Original Determination that regulatory
certainty was an “important consideration” because it would
help automakers engage in long-term product planning,
technology development, and investing.                   Original
Determination at 28. EPA reversed itself in the Revised
Determination, stating that it was “reconsidering its conclusion
that maintaining the current standards is the best way to provide
[regulatory] certainty.” 83 Fed. Reg. at 16,087.

     Since publishing the Revised Determination, EPA and
NHTSA have issued a proposed rule setting GHG emission and
fuel economy standards for the 2021 to 2026 model years at the
same levels as were applicable for the 2020 model year. See
The Safer Affordable Fuel-Efficient (SAFE) Vehicles Rule for
Model Years 2021–2026 Passenger Cars and Light Trucks, 83
Fed. Reg. 42,986, 42,988 (Aug. 24, 2018). Comments on the
proposed rule were due by October 2018. See id. at 42,986.
On September 27, 2019, EPA and NHTSA also formally
                                 14
announced the withdrawal of state authority to adopt and
enforce state standards but otherwise left in place for now the
2012 standards. The Safer Affordable Fuel-Efficient (SAFE)
Vehicles Rule Part One: One National Program, 84 Fed. Reg.
51,310, 51,350–52 (Sept. 27, 2019).

                                 II.

     After EPA issued the Revised Determination, State
Petitioners, Environmental Group Petitioners, and Electric
Industry Petitioners timely filed for review pursuant to 42
U.S.C. § 7607(b)(1). 1 Petitioners contend that EPA violated
the procedural and substantive requirements imposed by
Section 12(h) and that the Revised Determination was arbitrary
and capricious under the Administrative Procedure Act. They
seek vacatur of the Revised Determination. Respondents EPA
and its Administrator, Andrew Wheeler, and Intervenors the
Association of Global Automakers, Inc., and the Alliance of

1
  The State Petitioners are the States of California (by and through
its Governor Edmund G. Brown Jr., Attorney General Xavier
Becerra and the California Air Resources Board), Connecticut,
Delaware, Illinois, Iowa, Maine, Maryland, Minnesota (by and
through its Minnesota Pollution Control Agency and Minnesota
Department of Transportation), New Jersey, New York, Oregon,
Rhode Island, Vermont, and Washington; the Commonwealths of
Massachusetts, Pennsylvania (by and through its Department of
Environmental Protection and Attorney General Josh Shapiro), and
Virginia; and the District of Columbia. The Environmental Group
Petitioners are the Center for Biological Diversity; Conservation
Law Foundation; Environmental Defense Fund; Natural Resources
Defense Council; Public Citizen, Inc.; Sierra Club; and the Union
of Concerned Scientists. The Electric Industry Petitioners are the
National Coalition for Advanced Transportation; Consolidated
Edison Company of New York, Inc.; National Grid USA; New
York Power Authority; and the City of Seattle (by and through its
City Light Department).
                              15
Automobile Manufacturers moved to dismiss the petitions for
lack of jurisdiction on the ground that the Revised
Determination was not “final action” under 42 U.S.C.
§ 7607(b)(1).

     Only “final action” under the Clean Air Act is judicially
reviewable. 42 U.S.C. § 7607(b)(1). The “term ‘final action’
is synonymous with the term ‘final agency action’ as used in
Section 704 of the APA.” Indep. Equip. Dealers Ass’n v. EPA,
372 F.3d 420, 428 (D.C. Cir. 2004). If an action is not final,
this court “lack[s] jurisdiction to hear an administrative
challenge.” Sierra Club v. EPA, 873 F.3d 946, 951 (D.C. Cir.
2017).

     Agency action is final only if “two independent conditions
are met.” Soundboard Ass’n v. Fed. Trade Comm’n, 888 F.3d
1261, 1267 (D.C. Cir. 2018). “First, the action must mark the
consummation of the agency’s decisionmaking process”; in
other words, “it must not be of a merely tentative or
interlocutory nature.” Bennett v. Spear, 520 U.S. 154, 177–78
(1997) (internal quotation omitted). Second, “the action must
be one by which rights or obligations have been determined, or
from which legal consequences will flow.” Id. at 178 (internal
quotations omitted). Because Petitioners’ contention that the
Revised Determination is judicially reviewable final action by
EPA fails at the Bennett test’s second prong, there is no need
to address the test’s first prong.

    The second prong of the Bennett test, as noted, requires the
court to decide whether the Revised Determination is an action
“by which rights or obligations have been determined, or from
which legal consequences will flow.” Id. (internal quotations
omitted). This inquiry is a “pragmatic” one. See U.S. Army
Corps of Eng’rs v. Hawkes Co., Inc., 136 S. Ct. 1807, 1815
(2016) (internal quotation omitted).
                               16
     The Revised Determination does not determine rights or
obligations or establish legal consequences within the meaning
of the Bennett test’s second prong. The Revised Determination
did not itself effect any change in the emissions standards that
were established by the 2012 final rule for model year 2022–
2025 vehicles. EPA has made clear that those “standards will
remain in effect unless and until EPA changes them by
rulemaking.” 77 Fed. Reg. at 62,785. Rather, the Revised
Determination created only the possibility that there may be a
change in the future to the model year 2022–2025 standards as
the result of the rulemaking process it initiated. EPA
concluded in the Revised Determination that the model year
2022–2025 GHG emission standards are “not appropriate”
because they “may be too stringent.” See 83 Fed. Reg. at
16,077 (emphasis added). That reassessment set in motion a
rulemaking “to further consider appropriate standards for MY
2022–2025 light-duty vehicles.” Id. But, again, EPA’s
Revised Determination itself did not alter the standards in place
for those model years. See id. at 16,087.

     Nor did EPA explain exactly how the 2012 standards
would be modified to make them appropriate under Section
12(h). Although the Revised Determination stated that the
standards currently in place “may be too stringent,” counsel for
State Petitioners acknowledged during oral argument that
EPA’s finding did not bind EPA to relax the standards so long
as EPA complies with ordinary notice-and-comment
requirements. Oral Arg. 9:53–11:10. Likewise, EPA has taken
the position that the Revised Determination “does not dictate
the outcome of further rulemaking,” Respondents’ Br. at 32,
and that “all of the options are on the table” in the rulemaking,
Oral Arg. at 43:09–25.

    In that sense, the Revised Determination is akin to an
agency’s grant of a petition for reconsideration of a rule. When
                               17
an agency grants reconsideration, it creates the possibility (but
not the certainty) of an adjustment in the underlying rule,
depending on the result of the ensuing proceedings. “By itself,
EPA’s decision to grant reconsideration, which merely begins
a process that could culminate in no change to [a] rule,” is not
reviewable final agency action. Clean Air Council v. Pruitt,
862 F.3d 1, 6 (D.C. Cir. 2017). Like granting reconsideration,
publishing the Revised Determination evinced EPA’s intention
to begin the rulemaking process to potentially alter the 2012
standards for model year 2022–2025 vehicles. And, as noted,
EPA and counsel for State Petitioners agreed that the process
could (at least theoretically) culminate in no change to the
current standards.

     By withdrawing the Original Determination and initiating
a rulemaking, EPA has not erased the Draft Technical
Assessment Report, Technical Support Document, or any of
the other prior evidence it collected. Rather, EPA has simply
announced its intention to revisit the information collected in
those earlier proceedings, along with new information gathered
since then, to devise the standards that it finds
appropriate. See 83 Fed. Reg. at 16,078–79. As counsel for
EPA acknowledged during oral argument, EPA had not
“withdrawn its prior technical analyses or the record” or the
Original Determination “in a final way” and thus the
withdrawal would neither eliminate any part of the existing
administrative record nor affect the standard for judicial review
of any future final action. See Oral Arg. at 46:06–12, 47:30–
48:52. Of course, if EPA ultimately changes the 2012
standards, it will need to provide a “reasoned explanation” for
why it is “disregarding facts and circumstances that underlay
or were engendered by the” 2022–2025 model year standards
when they were set in 2012 and the additional record developed
during the original mid-term evaluation process. See FCC v.
Fox Television Stations, Inc., 556 U.S. 502, 515–16 (2009); see
                               18
also Nat’l Lifeline Ass’n v. FCC, 921 F.3d 1102, 1110–11
(D.C. Cir. 2019). As Environmental Group Petitioners point
out, the baseline from which EPA must justify any departure
from the existing standards remains unchanged by the Revised
Determination. See Envtl. Grp. Reply Br. at 4–5.

     Petitioners advance three additional arguments why the
Revised Determination satisfied Bennett’s second prong. First,
Petitioners argue that the Revised Determination “created
direct legal consequences for the agency” because it required
EPA to conduct a rulemaking to revise the emission standards.
Second, Petitioners argue that the Revised Determination
created legal consequences for the states, particularly those that
must initiate their own rulemaking processes to ensure
continued compliance with California’s GHG emission
standards. And third, Petitioners argue that the Revised
Determination is final action because it withdrew the 2017
Original Determination, which itself was final action. These
arguments are unavailing.

     The Revised Determination did not create the type of legal
consequences for EPA that entail final action. As Respondents
point out, when the court spoke of “binding effects” or “legal
consequences” in two cases on which Petitioners rely, it meant
something different from what Petitioners suggest. In Center
for Auto Safety v. NHTSA, NHTSA had sent letters to
automakers noting its “concerns” about the practice of regional
recalls of defective vehicles and establishing guidelines for
recalls of limited geographic scope. See 452 F.3d 798, 802–04
(D.C. Cir. 2006). The court held that these letters were mere
general statements of policy, rather than final agency action,
because, in part, NHTSA officials were not compelled to apply
the guidelines in subsequent enforcement actions. Id. at 809.
And in National Environmental Development Association’s
Clean Air Project v. EPA, EPA had, in response to a decision
                               19
by the Sixth Circuit unfavorable to the agency, written a
directive explaining how it would make source determinations
in Clean Air Act Title V permitting decisions differently
depending on whether the source was within the jurisdiction of
the Sixth Circuit. See 752 F.3d 999, 1002–03 (D.C. Cir. 2014).
The court held that EPA’s directive was final action because it
“provides firm guidance to enforcement officials about how to
handle permitting decisions.” Id. at 1007. Indeed, its “finality
and legal consequences . . . were made plain when the EPA
relied on the directive in a permit decision involving a company
located outside the jurisdiction of the Sixth Circuit.” Id. Thus,
in the two cases State Petitioners cite, the issue was whether
the agency’s action created enforceable rules for regulated
parties in future proceedings. EPA, here, has not bound itself
to any changed enforcement approach. Therefore, these cases
lend no support to Petitioners’ view that EPA engaged in final
action by creating a legal obligation for it to conduct a
rulemaking.

     Nor was the Revised Determination an action “from which
legal consequences will flow,” Bennett, 520 U.S. at 178, for the
Petitioner States. The court here primarily looks to “the actual
legal effect (or lack thereof) of the agency action in question
on regulated entities.” Nat’l Mining Ass’n v. McCarthy, 758
F.3d 243, 252 (D.C. Cir. 2014). The court has also taken stock
of the “practical burden[s]” of agency action, CSI Aviation
Services, Inc. v. U.S. Department of Transportation, 637 F.3d
408, 412 (D.C. Cir. 2011), particularly when the “writing is on
the wall” about how the agency will act in the future, Safari
Club International v. Jewell, 842 F.3d 1280, 1289 (D.C. Cir.
2016). But “if the practical effect of the agency action is not a
certain change in the legal obligations of a party, the action is
non-final for the purpose of judicial review.” Nat’l Ass’n of
Home Builders v. Norton, 415 F.3d 8, 15 (D.C. Cir. 2005).
                               20
     State Petitioners contend that the “Revised Determination
wiped away EPA’s previous assurance that the existing
standards would remain legally binding.” See States’ Br. at 31.
They point out that Section 177 states and the District of
Columbia needed to act quickly—before a final rule was
published—in order to put in place California’s standards
(which would no longer mirror the federal standards) within the
required two-year lead time. For example, the State of
Washington explained that its legislature enacted California’s
emission standards and required its Department of Ecology to
issue rules to implement those standards, see Wash. Rev. Code
§ 70.120A.010 (2010), but because of the Revised
Determination, its Department of Ecology was “required to
revise [its] rules to ensure that the California standards for MY
2022–2025 will be applicable in Washington State.” See
States’ Add. 151.

     Still, the Revised Determination did not have any actual
legal effect on the Section 177 states. Although the Revised
Determination declared the current GHG emission standards
“not appropriate,” it did not change the 2012 standards. To that
extent, the Revised Determination did not compel the
Petitioner States to act in order to meet their commitments. The
Petitioner States and the District of Columbia may have been
“prudent” to act quickly based on their prediction that the
standards will be made less stringent in the forthcoming final
rule, but such voluntary actions do not generate final agency
action. See In re Murray Energy Corp., 788 F.3d 330, 335
(D.C. Cir. 2015).

    Finally, Petitioners provide no support for their view that
the Revised Determination is final action simply because the
Determination it withdrew was itself final action. Such
symmetry is not required. After all, the two contrary
determinations put EPA along different paths: the Original
                              21
Determination ended the rulemaking process while the Revised
Determination restarted it. Much like on a petition for
reconsideration, whether EPA decides to stay the course or
consider changing the 2012 standards leads the court to a
different conclusion on whether the action is final. See Clean
Air Council, 862 F.3d at 6. The Original Determination has
been withdrawn, but the evidence supporting it stands. If
EPA’s rulemaking results in changes to the existing 2012
standards, it will be required to provide a reasoned explanation
and cannot ignore prior factual findings and the supporting
record evidence contradicting the new policy. See Nat’l
Lifeline Ass’n, 921 F.3d at 1110–11.

     Because the Revised Determination neither determines
rights or obligations or imposes any legal consequences, nor
alters the baseline upon which any departure from the currently
effective 2012 emission standards must be explained, the
Revised Determination is not judicially reviewable final action,
and the petitions for review must be dismissed.